Title: To Benjamin Franklin from Philip Mazzei, 8 September 1777
From: Mazzei, Philip
To: Franklin, Benjamin


Septr. 8th. [1777]
I sent the original of this by one Mr. Shore, a Virginia Gentleman and merchant, who has letters of recommendation to you and Mr. Deane from Mr. Jefferson; and some from me to my friends in Italy. In delivering the first letter without direction I wish you would take notice of my parcel of papers, which you sent me word by Mr. Jefferson went to Bristol. I have good reasons to desire, that the Grand-Duke may know from you the event of that parcel, and the time it was sent from America. Your most Obedient and most Humble Servant
Philip Mazzei

P.S. I have a pamphlet on the culture of the Cavolo Rapa, written by order of the present Emperor, and dedicated to the Granduke. If the advantages to be derived from that plant are such, as mentioned by the Author, it will be a very great acquisition to us indeed; much greater than to any other Nation. I intend to translate it, and publish it as soon as paper may be had on reasonable terms; unless I was sent to Italy, in which case I could translate it during my passage, and print it there.

 
Addressed: To / Dr. Franklin / Paris
Notation: Philip Mazzei.
